 


110 HRES 305 EH: Honoring the 53,000 soldiers, sailors, airmen, Marines, and civilians that comprise the Nation’s special operations forces community.
U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 305 
In the House of Representatives, U. S.,

April 18, 2007
 
RESOLUTION 
Honoring the 53,000 soldiers, sailors, airmen, Marines, and civilians that comprise the Nation’s special operations forces community. 
 
 
Whereas the failure to organize, train, equip, and plan special operations forces (SOF) missions in a joint environment ultimately led to the aborted military operation Eagle Claw, more commonly referred to as Desert One, where eight servicemembers lost their lives attempting to rescue American hostages held in Tehran;  
Whereas this failure led to Congressional passage of the Goldwater-Nichols Department of Defense Reorganization Act of 1986, which established the United States Special Operations Command and the principle legal authority for the United States military to organize, train, equip, and operate jointly;  
Whereas April 16, 2007, marks the 20th year anniversary of the establishment of United States Special Operations Command at MacDill Air Force Base, Florida;  
Whereas United States Special Operations Command is comprised of— 
(1)United States Army Special Operations Command at Ft. Bragg, North Carolina;  
(2)Naval Special Warfare Command at Naval Amphibious Base, Coronado, California;  
(3)Air Force Special Operations Command at Hurlburt Field, Florida;  
(4)Marine Corps Forces Special Operations Command at Camp Lejeune, North Carolina; and  
(5)Joint Special Operations Command at Ft. Bragg, North Carolina;  
Whereas the most visible SOF mission is direct action, but SOF missions also extend across the vast operational spectrum to include unconventional warfare, counterterrorism, counterproliferation, counterinsurgency, strategic reconnaissance, civil-military operations, foreign internal defense, psychological and information operations, humanitarian assistance, and theater search and rescue;  
Whereas the President, in the 2004 Unified Command Plan, expanded the role of United States Special Operations Command to serve as the lead combatant commander for planning, synchronizing, and as directed, executing global operations against terrorist networks in coordination with other combatant commanders;  
Whereas special operations forces are ideally suited to meet the asymmetric threat posed by violent Islamists who promote intolerance, stifle freedom, and destroy peace;  
Whereas the United States has called on the special operations community to promote freedom and democracy around the world in places such as— 
(1)the Island of Basilan in the Philippines, where Army Special Forces teams and Navy SEALs continue to successfully develop partner nation capacity that has significantly improved Philippine security and has furthered America’s national security interests in the Pacific region; 
(2)South America, where SOF personnel continue to train and cooperate with local forces to thwart illicit drug trafficking and terrorist activity; 
(3)the Horn of Africa, where Marine special operations and other SOF personnel work closely with coalition partners to promote regional stability; 
(4)Afghanistan, where Air Force combat controllers and other SOF personnel significantly contributed to the liberation of a nation from an oppressive regime and continue efforts to maintain the peace and promote democracy in that country; and 
(5)Iraq, where SOF personnel have admirably served in support of coalition forces;  
Whereas the SOF community consists of numerous individuals recognized for acts of distinction and valor, including 48 Congressional Medal of Honor recipients; 
Whereas the 2005 Quadrennial Defense Review recognized the importance of SOF and the critical role that it plays in the War on Terror and called for an increase of 15 percent in SOF beginning in fiscal year 2007; and  
Whereas the core principles of the special operations community, known as the SOF Truths, hold that— 
(1)humans are more important than hardware;  
(2)SOF cannot be mass produced;  
(3)quality is better than quantity; and  
(4)competent SOF cannot be created after emergencies occur: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the sacrifices and commitment of the 53,000 soldiers, sailors, airmen, Marines, and civilians that comprise the Nation’s special operations forces community and recognizes that it owes each and every one of them a debt of gratitude; 
(2)honors the families of the Nation’s special operations forces warriors who are there day-in and day-out while their loved ones are deployed around the world; and 
(3)recognizes that the United States military should seek to replicate the success that the special operations forces community has achieved throughout the War on Terror. 
 
Lorraine C. Miller,Clerk.
